DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/395,257 filed on April 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 12/14/2020 responding to the Office action mailed on 10/13/2020, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 5-16, and 24-35.

Allowable Subject Matter           
Claims 1, 5-16, and 24-35 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1, 9, 15, 24, and 31 the prior art of record Okumura (US 4,877,750), Chao (US 5,874,757), and Critchlow (US 4,873,205) disclose most aspects of the claimed invention.  However, regarding claim 1 they do not disclose “a covering isolator between the upright portion of the first electrode and the first portion of the isolating layer, wherein the covering isolator covers a first portion of the second conductive region, and the connecting portion of the first electrode 15covers a second portion of the second conductive region”.
the top surface of the 5first conductive region is higher than the silicon surface, and the first conductive region extends downward from the silicon surface to a first isolator region”.
Regarding claim 15 they do not disclose “a covering isolator derived from the lower portion of the second conductive region and from the first portion of the isolating layer”.
Regarding claim 24 they do not disclose “a first concave and a second concave formed below a silicon surface; an isolating layer positioned in the second concave,1520 a drain region extending upward from an isolator region which is positioned in the first concave; a gate region above the silicon surface and extending upward from a gate dielectric layer; a source region partially formed in the second concave and extending 25upward from the first portion of the isolating layer; wherein top surfaces of the drain region, the source region and the capacitor are higher than the silicon surface”.
Regarding claim 31 they do not disclose “10a transistor comprising: a drain region partially formed in the first concave; a gate region above the silicon surface and extending upward from a gate dielectric layer; and a source region partially formed in the second concave; 15wherein top surfaces of the drain region, the source region and the capacitor are higher than the silicon surface”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814